Order entered January 21, 2014




                                                 In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01090-CR

                        JEREMY LAMONTE SILLEMON, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-24277-N

                                            ORDER
       The Court ORDERS the Dallas County District Clerk to file the clerk’s record in this

appeal within TWENTY-ONE DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and counsel for all parties.


                                                          /s/   LANA MYERS
                                                                JUSTICE